Citation Nr: 1508057	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  04-28 807	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD) currently evaluated as 50 percent disabling.

2.  Entitlement to a total disability evaluation based upon individual unemployability due to service connected disabilities (TDIU), prior to November 15, 2004.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from April 1966 to June 1969.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a 2004 rating decision of the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board Remanded the appeal in November 2006 and in December 2008.

 
FINDINGS OF FACT

1.  The Veteran in this case served on active duty from April 1966 to June 1969.

2.  On January 27, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant, or his authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
	                                                 JOHN J. CROWLEY 
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


